Exhibit 10.2

PENDRELL CORPORATION

RESTRICTED STOCK GRANT NOTICE

(2012 EQUITY INCENTIVE PLAN)

Pendrell Corporation (the “Company”) hereby awards to the Participant identified
below (“You”) the number of restricted shares (the “Restricted Shares”) of the
Company’s Class A Common Stock specified and on the terms set forth below (the
“Award”). The Award is subject to all of the terms and conditions set forth in
the Company’s 2012 Equity Incentive Plan (the “Plan”) and your Restricted Stock
Award Agreement (the “Award Agreement”), both of which are included with this
notice. Capitalized terms used and not defined in this notice shall have the
meanings set forth in the Plan or the Award Agreement.

 

Name:         Date of Grant:         Number of Restricted Shares:        

 

Vesting Schedule:               Unless you are party to an employment letter,
employment agreement or similar agreement that provides you with more favorable
vesting provisions (an “Employment Agreement”), your Award will vest as follows,
with vesting terminating upon termination of Continuous Service:

Special Tax

Withholding

Right:

  You will recognize ordinary income when the Restricted Shares vest under your
Award Agreement, for which the Company will be required to withhold income
taxes. You may direct the Company to withhold a portion of the shares issuable
under your Award Agreement and to pay the withholding tax on your behalf to the
appropriate taxing authorities, as provided in Section 7 of the Award Agreement.

Additional Terms/Acknowledgements: You acknowledge receipt of this notice, and
understand and agree that your Award is subject to the Award Agreement, the Plan
and, if applicable, your Employment Agreement. In that regard, any reference in
your Employment Agreement to vesting of “restricted stock,” “restricted stock
units” or “RSUs” shall apply to the vesting of the Award, unless your Employment
Agreement contains explicit provisions to the contrary. You further acknowledge
that this notice, your Employment Agreement (if applicable), your Award
Agreement and the Plan set forth the entire understanding between you and the
Company regarding the Award and supersedes all prior oral and written agreements
on that subject.

By accepting this Award, you consent to receive Plan documents by electronic
delivery, including the Plan prospectus relating to the registration of the
shares issuable upon the vesting of the restricted stock units, and to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or another third party designated by the Company.

 

PENDRELL CORPORATION

      YOU:

By:

 

 

     

 

        Signature



--------------------------------------------------------------------------------

PENDRELL CORPORATION

2012 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

In consideration of your services, Pendrell Corporation (the “Company”) has
awarded you a Restricted Stock Award (the “Award”) under its 2012 Equity
Incentive Plan (the “Plan”) for the number of restricted shares set forth in the
Restricted Stock Grant Notice (the “Grant Notice”) that accompanied this
Restricted Stock Award Agreement (this “Award Agreement”). Capitalized terms not
defined in this Award Agreement shall have the meanings given to them in the
Plan

The details of your Award, in addition to those set forth in the Grant Notice
and the Plan, are as follows.

1. GRANT OF THE AWARD. The Company hereby issues to you the number of shares of
the Company’s Class A Common Stock indicated in the Grant Notice (the
“Restricted Shares”). You shall own the Restricted Shares subject to the
provisions of the Plan and this Award Agreement. This Award was granted in
consideration of your services to the Company. You will not be required to make
any payment to the Company (other than past and future services to the Company)
for the Award or the vesting of the Restricted Shares or the release of the
Restricted Shares to you.

2. SHARES HELD IN ESCROW. Unless and until the Restricted Shares have vested in
the manner set forth in the Grant Notice and been released to you by the
Company, the Restricted Shares will be held in escrow by the Company as escrow
agent, and may not be sold, transferred or otherwise disposed of, and will not
be pledged or otherwise hypothecated. The Company may instruct its transfer
agent to place a legend on the Restricted Shares, or otherwise place a notation
in its corporate records, noting the restrictions set forth in this Award
Agreement. The Company will deliver the Restricted Shares to you only after, and
not until, the Restricted Shares have vested and the tax withholding obligations
described in Section 7 of this Agreement are satisfied.

3. VESTING. Subject to any acceleration provisions, rights and limitations
contained in any employment letter, employment agreement or similar agreement
that provides you with more favorable vesting provisions, your Award will vest,
if at all, in accordance with the vesting schedule contained in the Grant
Notice. Upon termination of your Continuous Service for any reason, the
Restricted Shares that are not vested on the date of such termination (after
taking into account any vesting acceleration provisions in your Employment
Agreement) will be forfeited at no cost to the Company and you will have no
further right, title or interest in such Restricted Shares.

4. NUMBER OF RESTRICTED SHARES. The number of Restricted Shares subject to your
Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan, in which case any additional Restricted Shares issued to
you as a result of the Capitalization Adjustment shall be subject to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the Restricted Shares from which the additional
Restricted Shares are generated. However, no fractional shares or rights for
fractional shares of Class A Common Stock shall be created pursuant to this
Section 4. The Plan Administrator shall, in its discretion, determine an
equivalent benefit for any fractional shares that would otherwise be created by
the adjustments referred to in this Section 4.

5. TRANSFER RESTRICTIONS. You may not assign, donate, pledge or transfer your
Award, except by will or by the laws of descent and distribution. Any attempt to
do so other than as a result of your death will be void.

 

-2-



--------------------------------------------------------------------------------

6. AWARD NOT A SERVICE CONTRACT.

(a) Nothing in this Award Agreement, the Plan or any covenant of good faith and
fair dealing that may be found implicit in this Award Agreement or the Plan
shall: (i) confer upon you any right to continue in the employ of, or
affiliation with, the Company or an Affiliate; (ii) constitute any promise or
commitment by the Company or an Affiliate regarding the fact or nature of future
positions, future work assignments, future compensation or any other term or
condition of employment or affiliation; (iii) confer any right or benefit unless
such right or benefit has specifically accrued under the terms of your
Employment Agreement, this Award Agreement or Plan; or (iv) alter the Company’s
right to terminate you at will and without regard to any future vesting
opportunity that you may have.

(b) By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award is earned only by continuing as an employee,
director or consultant at the will of the Company (not through the act of being
hired, being granted this Award or any other award or benefit) and that the
Company has the right to reorganize, sell, spin-out or otherwise restructure one
or more of its businesses or Affiliates at any time or from time to time, as it
deems appropriate, which could result in the termination of your Continuous
Service, or the termination of Affiliate status of your employer and the loss of
benefits available to you under this Award Agreement, including but not limited
to, the termination of the right to continue vesting in the Award. You further
acknowledge and agree that this Award Agreement, the Plan, the transactions
contemplated hereunder and the vesting schedule set forth herein or any covenant
of good faith and fair dealing that may be found implicit in any of them do not
constitute an express or implied promise of continued engagement as an employee
or consultant for the term of this Award Agreement.

7. WITHHOLDING OBLIGATIONS.

(a) You hereby authorize the Company to withhold or otherwise make adequate
provision for any sums required to satisfy any federal, state, local and foreign
tax withholding obligations which arise in connection with your Award. You shall
facilitate the Company’s withholding by either: (i) allowing the Company to
withhold cash from any compensation otherwise payable to you by the Company;
(ii) tendering to the Company a cash payment; (iii) allowing the Company to
redeem Restricted Shares with a Fair Market Value equal to the amount of the
withholding tax; or (iv) entering into a “same day sale” commitment with a
broker-dealer that is a member of the Financial Industry Regulatory Authority
whereby you irrevocably elect to sell a portion of your Restricted Shares to
satisfy the withholding tax and whereby the broker-dealer irrevocably commits to
forward the proceeds necessary to satisfy the withholding tax directly to the
Company or its designated Affiliate.

(b) Unless your withholding tax obligations are satisfied, the Company shall
have no obligation to deliver to you any of the certificates representing the
Restricted Shares.

8. STATUS AS A SHAREHOLDER. Except as expressly stated in this Award Agreement,
you shall have the rights and privileges of a shareholder of the Company with
respect to the Restricted Shares regardless of their vested or unvested status,
or the fact that the Restricted Shares are held in escrow (as contemplated by
Section 2), including the right to vote such Restricted Shares and receive all
dividends and distributions on the Restricted Shares.

9. OTHER DOCUMENTS. You acknowledge receipt of the Company’s insider trading
policy, in effect from time to time, and you agree to comply with such policy
with respect to any Restricted Shares.

10. NOTICES. Any notices provided for in your Award or the Plan shall be given
in writing (including electronically) and shall be deemed effectively given upon
receipt or, in the case of notices

 

-3-



--------------------------------------------------------------------------------

delivered by the Company to you, five (5) days after deposit in the United
States mail, postage prepaid, addressed to you at the last address you provided
to the Company. Notwithstanding the foregoing, the Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and this Award by electronic means or to request your consent to participate in
the Plan by electronic means. By accepting this Award you consent to receive
such documents by electronic delivery and, if requested, to agree to participate
in the Plan through an on-line or electronic system established and maintained
by the Company or another third party designated by the Company.

11. MISCELLANEOUS.

(a) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(b) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award, and fully understand all provisions of your Award.

(c) This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(d) All obligations of the Company under the Plan and this Award Agreement shall
be binding on any successor to the Company, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business or assets of the
Company.

12. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Except as
expressly provided in this Award Agreement, in the event of any conflict between
the provisions of your Award and those of the Plan, the provisions of the Plan
shall control. In addition, your Award (and any compensation paid or shares
issued under your Award) is subject to recoupment in accordance with The
Dodd–Frank Wall Street Reform and Consumer Protection Act and any implementing
regulations thereunder, any clawback policy adopted by the Company and any
compensation recovery policy otherwise required by applicable law.

13. SEVERABILITY. If all or any part of this Award Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Award
Agreement or the Plan not declared to be unlawful or invalid. Any Section of
this Award Agreement (or part of such a Section) so declared to be unlawful or
invalid shall, if possible, be construed in a manner which will give effect to
the terms of such Section or part of a Section to the fullest extent possible
while remaining lawful and valid.

14. AMENDMENT. This Award Agreement may not be modified, amended or terminated
except by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Award
Agreement may be amended solely by the Plan Administrator by a writing which
specifically states that it is amending this Award Agreement, so long as a copy
of such amendment is delivered to you, and provided that no such amendment
adversely affecting your rights hereunder may be made without your written
consent. Without limiting the foregoing, the Plan Administrator reserves the
right to change, by written notice to you, the provisions of this Award
Agreement in any way it may deem necessary or advisable to carry out the purpose
of the grant as a result of any change in applicable laws or regulations or any
future law, regulation, ruling, or judicial decision, provided that any such
change shall be applicable only to rights relating to that portion of the Award
which is then subject to restrictions as provided herein.

 

-4-



--------------------------------------------------------------------------------

15. NO OBLIGATION TO MINIMIZE TAXES. The Company has no duty or obligation to
minimize the tax consequences to you of this Award and will not be liable to you
for any adverse tax consequences to you arising in connection with this Award.
You are hereby advised to consult with your own personal tax, financial or legal
advisors regarding the tax consequences of this Award and by signing the Grant
Notice, you have agreed that you have done so or knowingly and voluntarily
declined to do so.

*            *             *

This Award Agreement will be deemed to be signed by you upon the signing by you
of the Restricted Stock Grant Notice to which it is attached.

 

-5-